Citation Nr: 1447622	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  07-06 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD) for the period through March 2, 2014.


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney at Law


ATTORNEY FOR THE BOARD

S. Becker, Counsel






INTRODUCTION

The Veteran served on active duty from July 1967 to July 1973.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Service connection was granted and an initial 50 percent rating assigned for PTSD therein.  In November 2010, the Board remanded for additional development.  The Board again remanded in January 2013 for clarification regarding a hearing.  A conference with a Decision Review Officer (DRO) subsequently was held in lieu of a hearing in February 2014.  

In a June 2014 supplemental statement of the case (SSOC), the last adjudication of this matter, the RO increased the initial rating for the Veteran's service-connected PTSD to 100 percent effective March 3, 2014.  A 100 percent rating is the highest rating allowable.  This matter remains on appeal, however, as a higher rating still is possible with respect to the period through March 2, 2014.  AB v. Brown, 6 Vet. App. 35 (1993).  Based on review of the Veteran's electronic claims files (there no longer is a paper file because it was scanned into electronic format), the Board finds that adjudication cannot yet proceed.  This matter therefore is REMANDED anew.


REMAND

Although the delay entailed by a remand is regrettable, particularly since this matter has been pending for quite some time and there have been two previous remands, additional development once again is required.  Undertaking such development is the only way to ensure that the Veteran is afforded every possible consideration.  He must be afforded such consideration.  VA indeed has a duty to assist him in substantiating his claim indeed.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014).  VA has a duty to assist the Veteran in gathering evidence that may show he is entitled to the benefit sought, in other words.

The duty to assist includes making reasonable efforts to procure relevant records.  38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c) (2014).  As many requests as necessary must be made to obtain records in government custody unless it is concluded that they do not exist or further requests would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2014).  The claimant shall be notified if any requested records cannot be or are not obtained.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2014).

VA treatment records dated as recently as November 2010 are available in the Veteran's electronic claims files.  They reflect that he receives ongoing psychiatric care.  Indeed, an April 2011 VA psychiatric examination references December 2010 and March 2011 VA treatment records concerning such care at the Durham VA Medical Center (VAMC).  The Veteran also reported such care at this facility at the February 2014 DRO conference.  A March 2014 VA psychiatric examination finally mentions psychiatric care at the VA Hillandale Clinic (which is affiliated with the Durham VAMC).  There, in sum, are pertinent VA treatment records dated after November 2010.

From the June 2014 SSOC, it appears that VA treatment records from the Durham VAMC dated September 2010 through the present have been considered by the RO.  Yet these records dated from November 2010 to the present cannot be considered by the Board until they are associated with one of the Veteran's electronic claims files.  Such consideration is required given that VA, to include the Board as well as the RO, has constructive notice of its own treatment records.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  A request or requests for the Veteran's outstanding VA treatment records thus must be made.  He and his representative must be notified if the request is or requests are unsuccessful.

Accordingly, a REMAND is directed for the following:

1.  Make as many requests as necessary to obtain all VA treatment records regarding the Veteran, but particularly those with respect to his ongoing psychiatric care, dated from November 2010 to the present.  This includes those from the Durham VAMC and anywhere else identified by the Veteran or his representative.  Associate all records received with one of the electronic claims files.  Notify the Veteran and his representative pursuant to established procedure of any lack of success regarding the aforementioned.

2.  Then readjudicate this matter.  Issue a rating decision if the determination is partially or wholly favorable and/or a SSOC if it is partially or wholly unfavorable.  Place a copy of the rating decision and/or SSOC in one of the electronic claims files.  Furnish the Veteran and his representative with a copy of the rating decision and/or SSOC.  Allow them the requisite time period to respond to a SSOC before processing for return to the Board.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure records, for example, may impact the determination made with respect to the benefit sought.  The Veteran also is advised that he has the right to submit additional evidence and argument concerning this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that remands by the Board and the United States Court of Appeals for Veterans Claims (Court) be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Only a Board decision on the merits may be appealed to the aforementioned Court.  38 U.S.C.A. § 7252 (West 2002).  This remand is in the nature of a preliminary order and does not constitute a decision on the merits by the Board.  38 C.F.R. § 20.1100(b) (2014).  As such, it cannot be appealed to the Court.

